McMurray, Chief Judge.
This appeal was filed with this court on June 13, 1983. No enumeration of errors and brief having been filed, this court on October 17, 1983, ordered the filing of such by no later than October 24, 1983. No enumeration of errors and brief having been filed in compliance with said order, we hereby dismiss the appeal pursuant to Rules 27 (a) and 14 of the Rules of the Court of Appeals, adopted February 23, 1981, effective September 1, 1981.
*297Decided March 14, 1984.
Booker T. Gary, pro se.
Michael J. Bowers, Attorney General, for appellee.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.